Citation Nr: 1404091	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-37 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease at L2-3, L4-5.

2.  Entitlement to a disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a compensable disability evaluation for bilateral hearing loss.

4.  Entitlement to a compensable disability evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966 and from September 1966 to September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008, April 2009, and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran withdrew his request for a personal hearing before a member of the Board in July 2013.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking entitlement to increased disability evaluations for service-connected disabilities, including degenerative disc disease of the lumbar spine, radiculopathy of the left lower extremity, bilateral hearing loss, and hemorrhoids.

Since this matter was last reviewed by the RO in June 2011, additional evidence relevant to all of the Veteran's claims has been added to the record, including July 2011 and August 2011 VA medical examinations, as well as a statement from the Veteran's spouse, D.C.  The Veteran has indicated in a January 2014 letter to the Board that he wants the RO/AMC to review the evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

The AMC should review all of the evidence received since the June 2011 SSOC and readjudicate the pending issues.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

